
	
		II
		110th CONGRESS
		2d Session
		S. 3464
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2008
			Mr. Baucus (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Trade Act of 1974 to improve the
		  international protection and enforcement of intellectual property rights, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the International Intellectual
			 Property Protection and Enforcement Act of 2008.
		2.Special rules
			 for countries on the priority watch list of the United States Trade
			 Representative
			(a)In
			 generalSection 182 of the Trade Act of 1974 (19 U.S.C. 2242) is
			 amended by striking subsection (g) and inserting the following:
				
					(g)Special rules
				for foreign countries on the priority watch list
						(1)Action
				plans
							(A)In
				generalNot later than 90 days after the date on which the Trade
				Representative submits the National Trade Estimate under section 181(b), the
				Trade Representative shall, in consultation with the officers described in
				subsection (b)(2)(A), develop an action plan described in subparagraph (C) with
				respect to each foreign country described in subparagraph (B).
							(B)Foreign country
				describedThe Trade Representative shall develop an action plan
				pursuant to subparagraph (A) with respect to each foreign country that—
								(i)the Trade
				Representative has identified for placement on the priority watch list;
				and
								(ii)has remained on
				such list for at least 1 year.
								(C)Action plan
				describedAn action plan developed pursuant to subparagraph (A)
				shall contain the benchmarks described in subparagraph (D) and be designed to
				assist the foreign country to—
								(i)achieve—
									(I)adequate and
				effective protection of intellectual property rights; and
									(II)fair and
				equitable market access for United States persons that rely upon intellectual
				property protection; or
									(ii)make significant
				progress toward achieving the goals described in clause (i).
								(D)Benchmarks
				describedThe benchmarks contained in an action plan developed
				pursuant to subparagraph (A) are such legislative, institutional, enforcement,
				or other actions as the Trade Representative determines to be necessary for the
				foreign country to achieve the goals described in clause (i) or (ii) of
				subparagraph (C).
							(2)Failure to meet
				action plan benchmarks
							(A)In
				generalIf, 1 year after the date on which an action plan is
				developed under paragraph (1)(A), the President, in consultation with the Trade
				Representative, determines that the foreign country to which the action plan
				applies has not substantially complied with the benchmarks described in
				paragraph (1)(D), the President may take one or more of the actions described
				in subparagraph (B) with respect to the foreign country.
							(B)Presidential
				action describedThe President may take the following actions
				pursuant to subparagraph (A):
								(i)Government
				procurementSuspend, restrict, or prohibit new or renewed
				procurement by the Federal Government of goods or services from the foreign
				country, unless—
									(I)the foreign
				country is a party to the Agreement on Government Procurement referred to in
				section 101(d)(17) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(17))
				or any other international agreement relating to government procurement to
				which the United States is also a party; and
									(II)such suspension,
				restriction, or prohibition would violate any such agreement.
									(ii)Overseas
				Private Investment Corporation financingSuspend, restrict, or
				prohibit the approval of new financing (including loans, guarantees, other
				credits, insurance, and reinsurance) by the Overseas Private Investment
				Corporation with respect to a project located in the foreign country or in
				which an entity of the foreign country participates.
								(iii)Export-Import
				Bank financingSuspend, restrict, or prohibit the approval of new
				financing (including loans, guarantees, other credits, insurance, and
				reinsurance) by the Export-Import Bank of the United States in connection with
				the export of any good or service to the foreign country or an entity of the
				foreign country.
								(iv)Multilateral
				development bank financingInstruct the United States Executive
				Director of each multilateral development bank (as defined in section 1307 of
				the International Financial Institutions Act (22 U.S.C. 262m–7)) to oppose the
				approval of any new financing (including loans, guarantees, other credits,
				insurance, and reinsurance) by the multilateral development bank to the
				government of the foreign country or with respect to a project located in the
				foreign country or in which an entity of the foreign country
				participates.
								(v)Trade and
				Development AgencySuspend, restrict, or prohibit the provision
				of assistance by the United States Trade and Development Agency in connection
				with a project located in the foreign country or in which an entity of the
				foreign country participates.
								(vi)Preferential
				trade programsSuspend, limit, or withdraw any preferential
				treatment for which the foreign country qualifies under the Generalized System
				of Preferences under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.),
				the Caribbean Basin Economic Recovery Act (19 U.S.C. 2701 et seq.), the Andean
				Trade Preference Act (19 U.S.C. 3201 et seq.), or the African Growth and
				Opportunity Act (19 U.S.C. 3701 et seq.).
								(C)Restoration of
				benefitsThe President shall revoke any actions taken with
				respect to a foreign country under subparagraph (B) on the date on which the
				President, in consultation with the Trade Representative, determines and
				certifies to Congress that the foreign country has substantially complied with
				the benchmarks described in paragraph (1)(D).
							(3)Priority watch
				list definedFor purposes of this subsection, the term
				priority watch list means the priority watch list established by
				the Trade Representative.
						(h)Annual
				reportNot later than 30 days after the date on which the Trade
				Representative submits the National Trade Estimate under section 181(b), the
				Trade Representative shall transmit to the Committee on Ways and Means of the
				House of Representatives and the Committee on Finance of the Senate a report on
				actions taken under this section during the 12 months preceding such report,
				and the reasons for such actions, including—
						(1)any foreign
				countries identified under subsection (a);
						(2)a description of
				progress made in achieving improved intellectual property protection and market
				access for persons relying on intellectual property rights; and
						(3)a description of
				the action plans developed under subsection (g) and any actions taken by
				foreign countries under such
				plans.
						.
			(b)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated to the Office of
			 the United States Trade Representative such sums as may be necessary to provide
			 assistance to any developing country to which an action plan applies under
			 section 182(g) of the Trade Act of 1974, as amended by subsection (a), to
			 facilitate the efforts of the developing country to comply with the benchmarks
			 contained in the action plan. Such assistance may include capacity building,
			 activities designed to increase awareness of intellectual property rights, and
			 training for officials responsible for enforcing intellectual property rights
			 in the developing country.
				(2)Developing
			 country definedFor purposes of this subsection, the term
			 developing country means a country classified by the World Bank as
			 having a low-income or lower-middle-income economy.
				(c)SavingsNothing
			 in this section shall be construed as limiting the authority of the President
			 or the United States Trade Representative to develop action plans other than
			 action plans described in section 182(g) of the Trade Act of 1974, as amended
			 by subsection (a), or to take any action otherwise authorized by law in
			 response to the failure of a foreign country to provide adequate and effective
			 protection and enforcement of intellectual property rights.
			3.Additional
			 personnel in countries with commercially significant relationships with the
			 United States
			(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the President shall ensure that an intellectual property attaché with
			 the title of Minister-Counselor is placed in the United States embassy of each
			 foreign country with which the President determines the United States has a
			 commercially significant relationship.
			(b)Functions of
			 attachésAn intellectual property attaché placed in a United
			 States embassy in a foreign country under subsection (a) shall—
				(1)serve as a
			 liaison between the United States and the foreign country on matters relating
			 to the protection and enforcement of intellectual property rights; and
				(2)gather and
			 provide any information requested by the United States Trade Representative for
			 purposes of developing or determining compliance with an action plan described
			 in section 182(g) of the Trade Act of 1974, as amended by section 2(a).
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			
